Mr. JUSTICE ENGLISH delivered the opinion of the court: Offense Charged Driving without a valid Illinois chauffeur’s license. Ill. Rev. Stat. 1969, ch. 95%, par. 6 — 101(a). Defense at Trial Defendant was not required to have an Illinois license as he was a resident of Iowa, and held a valid Iowa license. Judgment After a bench trial, defendant was found guilty and fined $40 plus $5 costs. Contention Raised on Appeal Defendant was not proved guilty beyond a reasonable doubt. Evidence In the absence of a court reporter’s transcript of proceedings, our review of the evidence is necessarily based upon a sketchy one-page stipulated report of proceedings. J. Yeager, for the State: On June 19, 1970, he was a Dixmoor Police Officer. He stopped defendant’s track and was shown a valid operator’s license issued to defendant by the State of Iowa where he claimed to be a resident. However, the witness stated that defendant had lived “for some time” at a trailer court in Dixmoor, Illinois and that defendant was a volunteer of the Dixmoor Fire Department. Furthermore, he had “observed defendant within the community.” Barrie Alan Stone, on his own behalf: Defendant, pro se, testified that his home and place of residence was in Ogden, Iowa and a valid Iowa chauffeur’s license in his name was admitted into evidence. He explained that he was engaged in driving a truck in interstate commerce; that he was required by law to “lay over” at least eight hours at the end of each run; and that he sometimes spent that time in Dixmoor at his employer-owned mobile home provided for its drivers’ use when not used as an office. Opinion The only evidence offered by the State as proof of guilt was the testimoney of Officer Yeager that defendant had lived for a time at a Dix-moor trailer court and was a volunteer fireman seen by him in the community. There was absolutely nothing in the officer’s testimony relating to the length of time he believed defendant had been a “resident” of the community. We mention this so pointedly since at that time an Illinois license was not required until 90 days after a non-resident licensee had become a resident of this State. (Ill. Rev. Stat. 1969, ch. 95V2, par. 6 — 102.2.) Furthermore, even if we were to overlook the failure to prove the 90-day requirement, we consider the State’s evidence on the basic question of residency so insubstantial as not to sustain its burden of proving defendant guilty beyond' a reasonable doubt. The judgment is reversed. Judgment reversed. LORENZ, P. J., and DRUCKER, J., concur.